Citation Nr: 1724610	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability, to include degenerative joint disease.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

The Veteran, J.B., and V.D.


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2010, the Veteran appeared at a hearing before a Decision Officer Review (DRO) at his local RO.  A transcript of that hearing is in the claims file.

In June 2014, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.  The VLJ who presided at the hearing is no longer employed by the Board.  In correspondence sent in April 2017, the Veteran was offered the opportunity for another hearing pursuant to 38 C.F.R. § 19.3(b), but he declined.

The Board remanded the issue on appeal for additional development in November 2014 and January 2016, which has been completed.  


FINDING OF FACT

A left knee disability, to include degenerative joint disease, was not manifested in service or in the first year following separation from active duty, and is not shown to be related to service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability to include degenerative joint disease have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard March 2008 letter satisfied the duty to notify provisions.

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained, including records from the Social Security Administration.

The Veteran was afforded a VA examination via QTC Medical Services (QTC) in April 2013; additional VA medical opinions were obtained in March 2015 and in October 2016.  When viewed together, these expert medical opinions are sufficient evidence for deciding the claim.  The opinions are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  VA's duty to assist has been met.

Analysis

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131; 38 C.F.R § 3.303.  Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  

The Veteran asserts that his current left knee conditions are due to injuries that occurred in service.  VA treatment records and the VA examination reports show current diagnoses of degenerative joint disease and a tear of the medial cartilage or meniscus.  Thus, a current disability has been established.

Service treatment records show that the Veteran's April 1976 entrance examination was negative for any knee disorders.  He was treated in June 1980 for a four-day, non-traumatic history of left knee pain.  The clinical assessment was tendonitis and ligamental irritation.  The Veteran's April 1980 separation examination was negative for a left knee disorder; the lower extremities were reportedly normal.  The Veteran's Report of Medical History reflects that he reported a trick or locked knee and leg cramps and also indicated that he was unsure whether he currently had, or had ever had, swollen or painful joints.  

Shortly after leaving service in June 1980, the Veteran was treated at a VA medical center.  In July 1980, the examining VA clinician referred the Veteran for an orthopedic evaluation due to his complaint of pain and swelling.  An orthopedic examination was negative for traumatic pathology, but a diagnosis of bilateral patellar (osseous) irregularity was noted.  Additional complaints of knee pain are noted in VA treatment notes in September 1980.  VA treatment records from 1982 to June 1992 are negative for complaints of knee pain.  A complaint of bilateral retropatellar knee pain is noted in a 1992 record; X-rays were normal.

During a VA examination in October 1996, the Veteran complained of intermitted left knee pain.  The examiner found evidence of a Grade I torn medial meniscus based on an April 1995 arthrogram.  X-rays of the knee was negative for degenerative joint disease at the examination.  VA records in July 2004 show the Veteran reported a history of occasional left knee pain.  Arthritis was not present upon X-ray.

The Veteran has testified that he injured his knee in service after falling off some stacked boxes and while playing football.  This is generally corroborated by testimony from his mother and sister.  Also in September 2014, the Veteran's brother submitted a buddy statement consistent with the testimonies provided in the June 2014 Travel Board hearing.  He confirmed that while stationed in Germany, he received a phone call from the Veteran stating he had been hurt while installing camouflage netting.  He also indicated that he visited the Veteran after his injury and witnessed him walking on crutches.  These lay statements are competent, and there is no evidence that they are not credible.  

Based on the foregoing, an in-service event, injury or disease has been shown.  Thus, the dispositive issue in this case is whether a nexus exists between the Veteran's current left knee conditions and in-service events.

The Veteran has argued that his current knee disability is causally related to his in-service injuries.  He reports that he experienced knee pain and discomfort since separation from service.  The post-service evidence does reflect treatment for complaints of left knee pain shortly after service and then again many years later.  He also has undergone several left knee surgeries over the years.  However, while the Veteran is competent to report persistent lay observable symptoms, such as pain, he is not competent to opine as to whether a causal nexus exists between his current left knee conditions and his in-service injuries, as to provide such an opinion requires medical expertise.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002)(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  A layperson is generally incapable of opining on matters requiring medical knowledge and, specifically is not competent to provide an opinion as to etiology in such cases.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Determining the etiology of degenerative joint disease and meniscal tears of the knee is a complex matter involving internal phsyiologic processes, which are not capable of observation through the bare senses.  The Veteran has not demonstrated that he possesses the education, training, and experience to offer medical opinions on complex matters and this his lay assertions as to diagnosis and etiology of his current knee conditions have little to no probative value.

In this case, the competent evidence with regard to causal nexus consists of medical opinions from a VA examiner in March 2015 and in October 2016.  

The Veteran was afforded a VA examination in April 2013.  At that time an examiner opined that the current diagnosis of degenerative joint disease was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that there is no significant finding of a left knee condition while in service to suggest present diagnosis is related.  

The Board remanded the claim in November 2014, in part, to obtain another VA opinion as an addendum to the April 2013 VA examination that was provided.  The Board noted that the 2013 examiner did not properly consider whether the current disorder was related to injuries the Veteran credibly reported had occurred in service and did not address evidence dated in the month after discharge concerning knee symptoms.  

In March 2015, another VA examiner reviewed the file, and noted that the Veteran reported two events in service where he injured his left knee; the first being in 1977 when he fell while in the field and the second being in 1980 prior to separation while playing football.  The examiner concluded that the Veteran's current left knee disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the in-service injuries.  The examiner explained that the Veteran has multiple risk factors for the development of his current degenerative joint disease of the knee.  The examiner also noted that an MRI conducted after service in 1995 showed a large and complex tear of the medial meniscus on the left.  An arthroscopy was done in 2004 and subsequent surgery failed to show any ligament or tendon irregularities; signs of post-surgical degenerative joint disease were evident within a very few years in 2006.  The examiner opined that it is less likely than not that the meniscal tear found in 1995 was present at time of the injuries to the left knee while on active duty.  She explained that a board-certified orthopedist and a second physician found no evidence of a torn meniscus or ligament damage in 1980.  Specifically, there were no positive Lachman or McMurray signs noted which would have pointed towards attachment problems or torn meniscus.  Based on the claims file evidence, the examiner determined that it is less likely than not that the left knee condition treated in 1980 [tendonitis and ligamental irritation] was anything more than an episodic inflammatory condition of the tendon that resolved within a single episode.  The examiner further commented that the July 1980 diagnosis of patellar (osseous) irregularity was a congenital condition.  

The Board remanded the claim in January 2016 for the VA examiner to clarify whether the patellar (osseous) irregularity was a congenital disease or developmental defect, as well as whether there was aggravation of a disease or superimposition of a disability on top of a defect.

In an October 2016 addendum, the examiner clarified her prior opinion.  She explained that the patellar irregularity is neither a congenital nor developmental defect in origin as it was capable of improving, had the Veteran been compliant with the ordered medical treatment.  She also indicated that there is no evidence short of pure speculation which either supported or opposed a finding that the patellar tracking condition existed prior to military service and, there was no evidence of a permanent worsening of the condition in service.  She explained that the first MRI scanner was put in use in July of 1977 but was not available for commercial use until the mid-1980s; therefore the opinion given is based within the limits of the medical knowledge at that time.  The examiner was unable to identify any additional evidence which could be garnered in this case that would make the diagnosis any clearer.

Based on the competent medical evidence related to causal nexus, service connection for the current left knee disability to include meniscal tear and degenerative joint disease is not warranted.  

The current conditions are not shown to have had onset in service or to otherwise be causally related to service, to include any knee injuries therein.  The March 2015 VA opinion establishes that the current knee conditions had onset many years after service discharge and are not related to the knee injuries in service.  The VA examiner stated in her 2015 opinion that the degenerative joint disease had onset in 2006 and was, in part, a result of arthroscopic procedure of the knee.  She also explained that two physicians found no clinical evidence of a torn meniscus or ligament damage upon evaluation shortly after service discharge in 1980, and a medial meniscal tear was not present upon MRI in 1995, nearly 15 years after service.  

With regard to the bilateral patellar irregularities found in July 1980, the VA examiner clarified in her 2016 addendum opinion that this condition was not a congenital defect, but a disease.  She also made clear that there is no way to determine if this condition pre-existed service or was aggravated therein.  In short, the Board notes that this opinion merely establishes that the Veteran is presumed to have been sound upon entering service in June 1976.  See Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.  Significantly, there is no competent evidence linking a patellar irregularity condition to any aspect of military service, to include the injuries experienced therein.  

In short, the competent medical evidence demonstrates that the current left knee conditions were not incurred in or caused by service, to include as a result of injuries sustained therein.  The VA examiner's March 2015 and October 2016 opinions are persuasive as they were based upon a thorough review of the Veteran's claims file, which includes his pertinent clinical history and lay testimony.  Her findings appear to be consistent with the clinical evidence of record, which shows the absence of a meniscal tear or degenerative joint disease by imaging tests, for many years after service.  Further, the examiner is qualified through education, training, and experience to offer medical opinions and she supported her opinions with a clinical rationales.  There is no competent, probative medical evidence to the contrary.

As noted, the Veteran is not competent to provide a medical opinion concerning the presence of a nexus in this particular case, and his statements are therefore entitled to no probative weight.  Arthritis and meniscal tears are medically complex disease processes because they have multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  As the third element (causal nexus) has not been met, service connection is not warranted on a direct basis.

Turning to service connection based on chronic diseases and continuity of symptomatology, the Veteran has a current diagnosis of left knee degenerative joint disease, which is encompassed by the broader listed term of arthritis and is therefore considered a chronic disease for VA purposes.  38 C.F.R. § 3.309(a).  As such, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

However, the condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303 (b).  To the extent that the Veteran's statements represent evidence of continuity of symptomatology, his statements without more, are not competent evidence of a diagnosis of arthritis in service or within the presumptive period.  The service records and April 1980 separation examination shows no diagnosis of arthritis, and there is no evidence of arthritis within the first year after service.  The March 2015 VA examiner has indicated that the Veteran's degenerative joint disease manifested many years after service, and determined that the left knee tendinitis noted during service was nothing more than an episodic inflammatory condition of the tendon that resolved within a single episode.  As there is no competent and credible evidence of either sufficient manifestation in-service to identify the disease entity, or manifestation to a compensable degree in service or the one year following separation; service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case.  Walker, 708 F.3d 1331; 38 C.F.R. § 3.303(b).  The preponderance of the evidence is against a finding that the left knee arthritis manifested to a sufficient degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  Service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability, to include degenerative joint disease, is denied.


____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


